Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00936-CV

                      Christopher BAKER, David Brown, and James Kerr,
                                       Appellants

                                                 v.

 James E. BENNETT, Jr., Dennis Worley, Sterling Koonce, Flying A Limited Partnership L.P.,
  Joseph W. Forbes, Jr., Kenneth Clark, James Boggess, Joel Webb, Jaimie Livingston, David
                           Miner, Ronald English and MDF, LLC,
                                          Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI05787
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        Appellants have filed an “Unopposed Motion for Permission to View Sealed Portions of
Clerk’s Record.” Appellants’ motion is GRANTED. We ORDER that the attorneys for the
parties in this appeal shall have access to the sealed volumes of the clerk’s record (Volumes 2
and 3) on file with this Court. The Clerk of this Court is directed to unseal the record for the sole
purpose of providing a copy to counsel for appellants. All counsel are ordered not to share the
contents of the sealed record with any person except to the extent necessary to prepare the
appellate brief.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court